Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
25, 2015.




                                       In The

                      Fourteenth Court of Appeals

                                 NO. 14-15-00391-CV



                               IN RE A.O.A., Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                247th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2014-50896

                          MEMORANDUM OPINION

         On April 30, 2015, relator A.O.A. filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App.
P. 52.     In the petition, relator asks this court to compel the Honorable John
Schmude, presiding judge of the 247th District Court of Harris County, to set aside
the March 13, 2015 temporary orders in the underlying divorce proceeding.
      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                    PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.




                                        2